Citation Nr: 0737101	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for mucoepidermoid 
carcinoma of the left palate due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1958 to April 
1960 and from August 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which determined, in pertinent 
part, that new and material evidence had not been submitted 
to reopen a previously denied claim for service connection 
for mucoepidermoid carcinoma of the left palate due to 
exposure to ionizing radiation.  The veteran disagreed with 
this decision in June 2004.  He perfected a timely appeal on 
this claim in May 2006 and requested a Travel Board hearing, 
which was held at the RO in September 2007 before the 
undersigned Acting Veterans Law Judge.

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a July 1982 rating decision, the RO denied the 
veteran's claim for service connection for mucoepidermoid 
carcinoma of the left palate due to exposure to ionizing 
radiation; this decision was not appealed.

2.  New and material evidence has not been received since the 
July 1982 RO decision in support of the veteran's claim for 
service connection for mucoepidermoid carcinoma of the left 
palate due to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The July 1982 RO decision, which denied the veteran's 
claim for service connection for mucoepidermoid carcinoma of 
the left palate due to exposure to ionizing radiation, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2007).

2.  Evidence received since the July 1982 RO decision in 
support of the claim for service connection for 
mucoepidermoid carcinoma of the left palate due to exposure 
to ionizing radiation is not new and material; accordingly, 
this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claim to reopen, the RO satisfied the 
duty to notify in a pre-adjudication November 2003 letter 
which defined new and material evidence, advised the veteran 
of the reasons for the prior denial of the claim of service 
connection, and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In response, the veteran 
notified VA in March 2006 that he had no further information 
or evidence to submit in connection with his application to 
reopen.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was not reopened.  Given the 
foregoing, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  VA also has 
obtained radiation dose estimates for the veteran's in-
service radiation exposure from the Defense Threat Reduction 
Agency (DTRA).  VA need not obtain a medical opinion with 
respect to the claim of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran has not contended otherwise.  Thus, 
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

In a July 1982 rating decision, the RO denied the veteran's 
claim for service connection for mucoepidermoid carcinoma of 
the left palate due to exposure to ionizing radiation.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier. 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Because the veteran did not initiate 
a timely appeal of the July 1982 rating decision, it became 
final.

The claim for entitlement to service connection for 
mucoepidermoid carcinoma of the left palate due to exposure 
to ionizing radiation may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim for service connection for mucoepidermoid carcinoma of 
the left palate due to exposure to ionizing radiation in 
August 2003.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final rating 
decision in July 1982 consisted of the veteran's service 
medical records, post-service surgical records, and a May 
1982 letter from the U.S. Navy Nuclear Test Personnel Review 
concerning the veteran's claimed in-service ionizing 
radiation exposure.  The RO determined that the veteran had 
not been treated during active service for any oral problems 
other than cavities.  The post-service surgical records 
documented removal of mucoepidermoid carcinoma in the left 
posterior palate in July 1981.  In its letter, the U.S. Navy 
Nuclear Test Personnel Review confirmed the veteran's 
participation in Operation DOMINIC in 1962.  A careful search 
of radiation dosimetry data from Operation DOMINIC showed 
that the veteran received a recorded radiation exposure 
reading of 0 rems.  Accordingly, in the absence of a medical 
nexus between the veteran's mucoepidermoid carcinoma and 
active service, and without evidence of in-service ionizing 
radiation exposure, the claim was denied.

In August 2003, the veteran applied to reopen his previously 
denied claim for service connection for mucoepidermoid 
carcinoma of the left palate due to exposure to ionizing 
radiation.  With respect to the veteran's application to 
reopen this claim, the Board finds that the veteran has 
submitted evidence that is cumulative of other evidence of 
record, does not relate to an unestablished fact, and does 
not raise a reasonable possibility of substantiating this 
claim.

The newly submitted evidence includes a report of VA 
examination in November 2003, an estimated radiation dose 
assessment from DTRA, and the veteran's lay statements and 
September 2007 Travel Board hearing testimony.  The November 
2003 VA examination report contains a diagnosis of a history 
of mucoepidermoid carcinoma of the left palate, removed in 
1981, with no recurrence.  The examiner did not include an 
opinion as to the likely etiology of the condition.  This 
examination report does not constitute new and material 
evidence to reopen the previously denied claim.  

In response to a request from the RO, in January 2006, DTRA 
confirmed the veteran's participation in Operation DOMINIC in 
1962 and determined that the veteran's radiation dose 
assessment was 0.0 rems.  The Board acknowledges that the 
veteran testified credibly in September 2007 as to his 
honorable active service which included participation in 
Operation DOMINIC in 1962.  The Board also acknowledges that 
the veteran was treated successfully for removal of 
mucoepidermoid carcinoma of the left palate in 1981.  As 
noted, the objective evidence indicates that, although the 
veteran participated in Operation DOMINIC in 1962, his 
maximum in-service radiation exposure was 0.0 rems.  DTRA has 
confirmed that the veteran had no measurable radiation 
exposure during his acknowledged participation in Operation 
DOMINIC.  This information is not new as it is essentially 
duplicative of evidence obtained in May 1982 from the U.S. 
Navy Nuclear Test Personnel Review that was of record at the 
time of the prior final decision in July 1982.  

The veteran asserted in his September 2007 Travel Board 
hearing testimony and in other lay statements submitted to VA 
that his mucoepidermoid carcinoma of the left palate was due 
to in-service ionizing radiation exposure.  However, the 
veteran, as a lay person, would not be competent to render a 
probative opinion on a medical matter such as the etiology of 
his mucoepidermoid carcinoma.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  In addition, the veteran's newly submitted 
statements and hearing testimony are cumulative of statements 
that were of record at the time of the July 1982 rating 
decision.

Absent any objective medical evidence of a nexus between the 
veteran's mucoepidermoid carcinoma of the left palate and 
active service, to include as due to in-service ionizing 
radiation exposure, the Board finds that, as new and material 
evidence has not been submitted, the claim for service 
connection for mucoepidermoid carcinoma of the left palate 
due to exposure to ionizing radiation is not reopened.


ORDER

As new and material evidence has not been submitted, a claim 
for service connection for mucoepidermoid carcinoma of the 
left palate is not reopened.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


